Darrell Hickman, Justice, dissenting. The majority has consistently voided exemptions to our use tax. In doing so, however, it has resorted to rewriting legislation. For example, we have held in effect that manufacturing or processing really means manufacturing and processing. Heath v. Westark Poultry Processing Corp., 259 Ark. 141, 531 S.W. 2d 953 (1976). Historically, after the majority has declared that a particular industry involved in manufacturing or processing does not qualify for an exemption, the General Assembly at its next session specifically names that industry. I know that it must be difficult for attorneys and trial judges to find a thread of consistency in our opinions. I cannot logically or legally defend them. If there is a consistency, it is that the majority has made every effort to hold that a particular piece of property is not exempt from the tax. Rather than rewrite legislation to suit ourselves we should meet the matter more head-on and either accept exemptions w'hich are clearly warranted as a function of the General Assembly or declare the legislation unconstitutional as a violation of the equal protection clause of the constitution. I would prefer the latter because I feel that most, if not all exemptions, could not withstand the scrutiny of the equal protection clause of the constitution. An industrial firm adds no more to the benefit of the State of Arkansas than a large merchandising firm and should not be granted any particular privilege. Moreover, the General Assembly is tempted at each session to exempt other industries or processing concerns. Invariably, it results in legislation which means that those individuals or concerns that do not seek special favors from the General Assembly have to bear an unfair share of the tax burden. The chancellor in this case, in my judgment, was correct in finding that the appellee was exempt according to the legislation. It was the only logical decision. Since no constitutional issue was raised, I would affirm the decree of the chancellor.